269 F.3d 1072 (D.C. Cir. 2001)
Michael Bourke, Appelleev.Kathleen M. Hawk-Sawyer, Appellant
No. 00-5422
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 9, 2001Decided November 2, 2001

Appeal from the United States District Court  for the District of Columbia (No. 99cv02960)
On Motion for Summary Reversal
Wilma A. Lewis, U.S. Attorney at the time the motion was  filed, and R. Craig Lawrence and W. Mark Nebeker, Assistant U.S. Attorneys, were on the motion for summary reversal filed by appellant Kathleen M. Hawk-Sawyer.
Michael Bourke, pro se.
Before:  Ginsburg, Chief Judge;  Henderson and Garland,  Circuit Judges.
Opinion for the Court filed by Chief Judge Ginsburg.
Ginsburg, Chief Judge:


1
The question presented by this  appeal is whether a federal prisoner claiming the Bureau of  Prisons unlawfully declared him ineligible to be considered  for a reduction of sentence may challenge that determination  by a petition for mandamus.  We hold that he may not;  a  writ of habeas corpus is the exclusive remedy for such a  claim.


2
Appellee Michael Bourke was convicted in the United  States District Court for the District of Hawaii of violating 18  U.S.C. § 922(o)(1) (possession of a machine gun), and 21  U.S.C. § 841(a) (possession of a controlled substance). Bourke is serving his sentence in a federal prison in Texas.


3
Bourke sought a reduction of his sentence pursuant to 18  U.S.C. § 3621(e)(2)(B), which authorizes the Bureau of Prisons to grant a one-year reduction of sentence to a nonviolent  offender who has successfully completed a qualified substance  abuse program.  The BOP determined that Bourke was not  eligible to be considered for a sentence reduction because the  possession of a machine gun is, in its view, a crime of violence.


4
Bourke filed in the United States District Court for the  District of Columbia a petition for writ of mandamus in which  he challenged the BOP's determination.  In response the  Director of the Bureau argued that the case must be dismissed without prejudice or transferred to the United States  District Court for the Northern District of Texas because  Bourke is required to proceed by way of a habeas petition,  and must therefore file his petition in the jurisdiction of his  confinement.  The district court held that Bourke need not  bring his claim in habeas because Bourke did not seek early  release but merely the opportunity to be considered for early  release.  Accordingly, the district court addressed the merits  of Bourke's claim and granted judgment in his favor.  The  Director appealed and moved this court for summary reversal  on the ground that, because Bourke's sole remedy is a habeas petition in the jurisdiction of his confinement, the district  court here lacked jurisdiction.


5
At the time the district court rendered its decision, the law  of this circuit was somewhat unclear regarding whether a  federal prisoner is required to proceed by a petition for  habeas corpus where a judgment in his favor would not  necessarily or immediately result in his earlier release, but  would set in motion a process that will have that consequence  if he prevails.  In Chatman-Bey v. Thornburgh, 864 F.2d 804,  808-10 (D.C. Cir. 1988) (en banc), this court had held that a  federal prisoner seeking to challenge his parole eligibility  date was required to proceed in habeas, even though success  upon his claims would not necessarily result in his earlier  release.  Later, however, in Anyanwutaku v. Moore, 151  F.3d 1053, 1055-57 (D.C. Cir. 1998), we permitted a District  of Columbia prisoner to challenge his parole eligibility date in  a suit for damages under 42 U.S.C. § 1983.  In the latter  case, we relied primarily upon two Supreme Court cases,  Edwards v. Balisok, 520 U.S. 641 (1997) (holding that a state  prisoner must bring his claim in habeas only if by prevailing  he would necessarily "prove the unlawfulness of his conviction  or confinement"), and Heck v. Humphrey, 512 U.S. 477 (1994)  (same).  We distinguished Chatman-Bey as involving a federal prisoner--the court in Chatman-Bey had emphasized that  "what federal habeas corpus accomplishes for federal prisoners [is] having federal claims adjudicated in a federal forum,"  864 F.2d at 810--and we expressly reserved the question  whether Chatman-Bey was still valid in the light of Balisok  and Heck.


6
Shortly after the district court rendered judgment in favor  of Bourke, however, this court upheld the continuing vitality  of Chatman-Bey.  See Razzoli v. Federal Bureau of Prisons,  230 F.3d 371 (D.C. Cir. 2000).  A federal prisoner had sought  declaratory relief and damages under the Privacy Act, arguing that the United States Parole Commission had wrongly  delayed the time at which he would be eligible for parole. We adhered to the holding of Chatman-Bey that habeas  corpus is the exclusive remedy for a federal prisoner challenging his parole eligibility date.  230 F.3d at 375-76.


7
Moreover, this court made clear that habeas is the exclusive  remedy for a federal prisoner bringing any claim that would  have a "probabilistic impact" upon the duration of his custody. See id. at 373.


8
Clearly, therefore, if Bourke is to pursue his claim he must  seek a writ of habeas corpus.  As in Razzoli and ChatmanBey, the crux of the appellant's claim is that he was illegally  denied the "chance to secure his release."  Chatman-Bey, 864  F.2d at 809.  Although Bourke's success on this claim would  not necessarily result in his being released any earlier, it  would raise that possibility and thus have a "probabilistic  impact" upon the duration of his custody.  Accordingly, the  motion for summary reversal is granted and this matter is  remanded to the district court either to dismiss the case  without prejudice or to transfer it to the district court for the  district in which the appellant and his custodian are located. See 28 U.S.C. §§ 1404(a), 1406(a), 1631.


9
So ordered.


10